Citation Nr: 9910187	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including a seizure disorder and fractured jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and sisters


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from April 1977 to April 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) which 
denied the claim seeking service connection for residuals of 
a head injury, including a seizure disorder and fractured 
jaw, and a compensable evaluation for service-connected scar 
on the right forehead.  

The Board remanded the matter in April 1996, noting a 
dichotomy in the reasoning for the RO decisions.  The RO had 
denied service connection for residuals of the head injury 
because the injuries from the June 1979 motor vehicle 
accident were determined to be not incurred in line of duty, 
a prerequisite for receipt of VA compensation benefits, but 
had granted service connection for a scar on the right 
forehead also arising from that accident.  On remand, the RO 
was to clarify the basis for the denial of service connection 
for residuals of the head injury.  

In September 1997, the RO severed service connection for the 
scar on the right forehead pursuant to 38 C.F.R. § 3.105(d), 
holding that service connection was precluded as the June 
1979 motor vehicle accident causing the injury was not 
incurred in line of duty.  In January 1998, the RO affirmed 
its earlier determination that service connection for 
residuals of a head injury was precluded because the claimed 
disabilities were not incurred in line of duty.  Therefore, 
the Board has jurisdiction over the claim of service 
connection for residuals of a head injury, including a 
seizure disorder and a fractured right jaw.  See 38 C.F.R. 
§ 20.200.  

The Board's April 1996 remand also included the claim for a 
compensable evaluation for a scar on the right forehead, but 
as noted above, service connection for that disability was 
severed by RO rating decision in September 1997.  A notice of 
disagreement applies only to the element of the claim being 
appealed, such as the disability evaluation.  Cf. Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995)).  See Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  Thus, the Board no longer 
has jurisdiction over the claim for an increased rating.  


REMAND

The RO denied service connection for residuals of a head 
injury, including a seizure disorder and a fractured right 
jaw, as it was determined that the claimed disabilities were 
not incurred in line of duty.  Despite issuance of a 
statement of the case in July 1991 and supplemental 
statements of the case in February 1994 and January 1998, the 
appellant has not been provided the law and regulations 
governing this determination.  

Direct service connection may be granted ony when a 
disability was incurred or aggravated in line of duty, and 
not the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a).  
See 38 U.S.C.A. § 105.  Because the appellant filed his claim 
in December 1989, a claimed disability is incurred in line of 
duty unless determined to be as the result of willful 
misconduct.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death occurred in the line of 
duty or was not due to misconduct will be binding on VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(m), (n).   

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2).  

On remand, the RO should provide the appellant with an 
updated supplemental statement of the case containing a 
summary of the evidence relating to the issue, a summary of 
the applicable law and regulations and a discussion of how 
such law and regulations affect the determination, and an 
explanation of the reasoning for the determination.  
38 C.F.R. § 19.29.  The law and regulations discussed in the 
supplemental statement of the case should include those noted 
in this remand, as well as all other applicable authority on 
which the RO determination relied.  

As to the September 1997 severance of service connection for 
a scar on the right forehead, the appellant was provided 
notice of that determination by letter in September 1997 from 
the RO.  In July 1998, his representative expressed 
disagreement with the determination, and since it was 
received within one year of such notice, it is interpreted as 
a timely-filed notice of disagreement with the severance 
action.  See 38 C.F.R. § 20.201.  The regulatory process for 
conferring appellate jurisdiction on the Board envisions a 
notice of disagreement, followed by a statement or 
supplemental statement of the case, in turn followed by a 
substantive appeal.  38 C.F.R. Part 20.  The January 1998 
supplemental statement of the case, however, was issued prior 
to the notice of disagreement.  Moreover, the issue addressed 
in that supplemental statement of the case was erroneously 
styled as service connection for a scar on the right 
forehead, rather than propriety of severance of service 
connection for a scar on the right forehead.  

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative statement of the case.  Failure to provide such 
statement of the case is a procedural defect necessitating 
remand.  See 38 C.F.R. § 19.9(a); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  While the January 1998 supplemental 
statement of the case informed the appellant of certain 
matters, another supplemental statement of the case must be 
issued after the July 1998 notice of disagreement so the 
appellant has the opportunity to submit a timely substantive 
appeal as to the issue of propriety of severance of service 
connection for a scar on the right forehead.  

The case is REMANDED for the following development:

1.  The RO must provide the appellant 
with a reasonable opportunity to submit 
additional evidence and/or argument 
concerning the claim of service 
connection for residuals of a head 
injury, including a seizure disorder and 
fractured right jaw, and propriety of 
severance of service connection for a 
scar on the right forehead.  Any 
additional evidence and/or argument must 
be associated with the claims file. 

2.  After completion of the action in the 
above paragraph, the RO must issue to 
both the appellant and his representative 
a supplemental statement of the case 
discussing the issues of service 
connection for residuals of a head 
injury, including a seizure disorder and 
fractured right jaw, and propriety of 
severance of service connection for a 
scar on the right forehead.  The 
supplemental statement of the case 
should, with respect to each claim, set 
forth a summary of the applicable 
evidence, pertinent law and regulations 
and a discussion and explanation of how 
such law and regulatory authority affects 
the determination.  The appellant should 
be informed of the requirements, 
including the time limitation for 
submitting a substantive appeal 
concerning the issue of propriety of the 
severance of service connection for a 
scar on the right forehead.  If a timely 
substantive appeal is submitted on that 
claim, it should be associated with the 
record and the claim should be forwarded 
to the Board for appellate review.  

After completion of the development requested above to the 
extent possible, see Stegall v. West, 11 Vet. App. 268, 270-
71 (1998) (as a matter of law, the appellant has a right to 
compliance with the remand orders above and VA has a 
concomitant duty to ensure compliance with the terms of this 
remand), the case should be returned to the Board for further 
appellate review, if in order.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals).  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



